COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               October 15, 2014
                              No. 10-15-00325-CV
                               JUPE FEEDS, INC.
                                      v.
                                   JOSE PINA
                                       
                                       
                        From the 249[th] District Court
                             Johnson County, Texas
                          Trial Court No. C201300273
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The Petition for Permissive Interlocutory Appeal has been considered by the Court.  The petition is denied.  Because the Court denied the petition, it does not have jurisdiction of the appeal, and therefore, it is the judgment of this Court that the appeal is dismissed.  
It is further ordered that Jose Pina is awarded judgment against Jupe Feeds, Inc. for Jose Pina's appellate costs that were paid, if any, by Jose Pina; and all unpaid appellate court cost, if any, is taxed against Jupe Feeds, Inc.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk